311 F.2d 227
WESTINGHOUSE ELECTRIC CORPORATION, General Electric Companyand Allis-Chalmers Manufacturing Company,v.The JUDGES OF THE UNITED STATES DISTRICT COURT, District ofUtah, Central Division.
No. 7067.
United States Court of Appeals Tenth Circuit.
Dec. 12, 1962.

Calvin A.Behle, Peter W. Billings and Dennis McCarthy, Salt Lake City, Utah, for petitioners.
Before MURRAH, Chief Judge, and PICKETT and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
Dismissed December 12, 1962, on motion of petitioners.